Citation Nr: 0307216	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  98-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed 
due to an undiagnosed illness.

2.  Entitlement to service connection for insomnia, claimed 
due to an undiagnosed illness.

3.  Entitlement to service connection for depression, claimed 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.  Service in Southwest Asia has been verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 

In May 1998, the veteran testified at a personal hearing 
before the RO, a transcript of which is associated with the 
claims file.

The Board remanded the case to the RO in October 1999 and 
January 2001.  The case was returned to the Board for further 
appellate review.  The Board undertook development, 
requesting that the veteran be scheduled for a VA 
examination, which took place in February 2003.  A copy of 
this examination is associated with the claims file, and a 
copy was sent to the veteran for his review.  The veteran was 
given an opportunity to respond to this new evidence.  A 
Supplemental Brief was submitted by the veteran's 
representative in March 2003.




FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during Operation Desert Shield/Desert Storm.

2.  The veteran has a current diagnosis of fatigue.

3.  Fatigue has not manifest to a degree of 10 percent or 
more.

4.  The veteran does not have a chronic disability due to an 
undiagnosed illness manifested by signs or symptoms of 
insomnia or other sleep disturbances.

5.  Depression has been attributed to a known clinical 
diagnosis of dysthymia.

6.  Competent evidence of a nexus between dysthymia and 
service is not of record.


CONCLUSIONS OF LAW

1.  Fatigue, claimed as due to an undiagnosed illness, was 
not incurred in or aggravated by service, nor have signs or 
symptoms of fatigue manifest to a degree of 10 percent or 
more.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

2.  Insomnia, claimed as due to an undiagnosed illness, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

3.  Depression, claimed as due to an undiagnosed illness, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

4.  Dysthymia was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a February 1996 letter to the veteran, the RO indicated that 
in order to establish eligibility for disability compensation 
benefits for fatigue, the veteran needed to submit evidence 
showing that this condition was incurred in or aggravated by 
service and had existed continuously from the date of 
discharge until the present time.  The RO listed evidence 
that would be useful, including the following: the dates of 
medical treatment during service and the name and location of 
the facility where treatment was received, and the veteran's 
rank and organization at the time of treatment; statements 
from persons who knew the veteran in service and who had 
personal knowledge of any disability the veteran may have had 
while on active duty; records and statements from service 
medical personnel, employment physical examinations, medical 
evidence from hospitals, clinics, and private physicians who 
provided treatment, especially soon after service; pharmacy 
prescription records; and insurance or employment examination 
reports.  The RO also indicated that the veteran should 
submit any service medical records in his possession.

In a May 1996 letter to the veteran, the RO indicated that VA 
would be able to pay benefits based on Persian Gulf War 
service if the veteran had an undiagnosed illness which began 
either during active service in the Southwest Asia theater of 
operations or within 2 years thereafter, and had lasted for 6 
months or longer.  The RO indicated that it needed more 
information, including any medical evidence that the veteran 
had from the time he began active duty in the Persian Gulf 
War area, including service medical records or anything else 
that the veteran may have had showing medical treatment, any 
medical evidence from the time after he left the Persian Gulf 
War area, including reports or statements from doctors, 
hospitals, laboratories, medical facilities, or mental health 
clinics, x-rays, and physical therapy records.  The RO 
indicated that medical statements should show dates of 
examination of treatment, findings, and diagnoses, and that 
doctors' statements should also state when the doctor first 
noticed the veteran's disabilities, how they appeared, and 
how long they lasted.  The RO also indicated that nonmedical 
evidence could be helpful, including any written and 
verifiable evidence such as records showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental or emotional attitude.  The 
RO also indicated that the veteran could submit statements 
from persons having personal knowledge of his disabilities.

In the February 1998 statement of the case, the RO provided 
the veteran with the text of 38 C.F.R. § 3.317, pertaining to 
compensation for certain disabilities due to undiagnosed 
illnesses.

In the August 1998 supplemental statement of the case, the RO 
indicated that a new law extended the eligibility period for 
compensation for Gulf War veterans with undiagnosed illness, 
and that service connection could now be established for a 
chronic disability resulting from an undiagnosed illness 
which manifested either during service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more at any time prior to December 
31, 2001.  

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a July 2002 letter to the veteran, the RO 
indicated that if the veteran had received treatment at a VA 
facility, the veteran should furnish the dates and places of 
treatment, and the RO would obtain the reports.  The RO also 
indicated that it would help the veteran obtain medical 
records, employment records, or records from other Federal 
agencies, but that the veteran had to give the RO enough 
information about those records so that the RO could request 
them from the appropriate agency or person.  The RO indicated 
that it was still the veteran's responsibility to support his 
claim with the appropriate evidence.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA obtained the veteran's service medical 
records and the VA and private treatment records identified 
by the veteran.  The veteran has not indicated the existence 
of any additional records that would aid in substantiating 
his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

The veteran's DD Form 214 verified service in Southwest Asia.

In an October 1987 report of medical history for enlistment 
in the Army National Guard, the veteran indicated that he did 
not have frequent trouble sleeping, and he did not have any 
depression.

In April 1991 and May 1991 medical evaluations conducted upon 
demobilization from Southwest Asia, the veteran indicated 
that he did not have any fatigue, any nightmares or trouble 
sleeping, or any recurring thoughts about his battle 
experiences.

An April 1991 discharge examination report indicated that 
clinical psychiatric evaluation was normal.  On an April 1991 
report of medical history, the veteran indicated that he did 
not have frequent trouble sleeping or any depression.

In a May 1995 Persian Gulf VA examination report, the 
examiner indicated that the veteran complained of insomnia, 
and of depression about everything regarding the Persian Gulf 
War and his family situation.  The examiner noted that the 
veteran had some suicidal thoughts without a plan about 2 
months prior, and homicidal thoughts about 1 month prior.  
The examiner also noted that the veteran complained of 
fatigue, tension, irritability, anxiety, some nightmares, and 
some insomnia, and that the veteran denied any current 
suicidal or homicidal ideations.  The examiner entered an 
assessment of depression.

In a February 1996 VA examination report, the examiner noted 
that the veteran complained of being tired all the time, and 
that he dated his fatigue to his return from the Persian Gulf 
War.  The examiner noted that the veteran denied any problems 
prior to the Gulf War.  The examiner noted that the veteran 
stated that he slept roughly five hours per night, and did 
not nap during the day.  The veteran stated that he was a 
full-time truck driver and had no difficulty with that 
occupation and the fatigue.  The examiner noted that the 
veteran did not take vitamins, but that he smoked a pack of 
cigarettes per day and drank 8 cups of coffee per day.  The 
examiner noted that multiple tests, including cultures, had 
been done, all of which were normal.  The examiner noted that 
the veteran's weight had been stable for the past year, and 
that he was on a regular diet.  The examiner entered a 
diagnosis of fatigue.

In a May 1998 RO hearing, the veteran testified that he first 
noticed symptoms of fatigue while he was going through the 
war.  The veteran stated that he thought it was because of 
his leadership position.  He stated that he would only sleep 
for an hour at a time, and sometimes 5 hours, but that he 
would still be tired.  The veteran stated that he was told to 
expect symptoms of fatigue when he returned to the United 
States because he was leaving a combat environment and 
entering an environment to which he was not accustomed, i.e., 
a civilian environment.  The veteran indicated that he still 
had the fatigue at the present time.  He stated that he would 
sleep about 4 to 5 hours per day, and that he would feel 
good, but that his sleep was not normal because he was a 
truck driver.  He specified that he would go to bed at 4 p.m. 
and be up by 8 or 8:30 p.m., but by 1 or 2 in the morning, he 
would be tired again, with a feeling of being worn out 
because he had worked 2 days with no sleep.  He stated that 
he had had 10 hours of sleep the prior night, but he still 
felt tired, as if he had not had any sleep.  He stated that 
he had not sought treatment for his fatigue, and that he had 
not been prescribed any medication.  He added that he had 
been told that it was his job and the situation he was in, 
but he noted that he had been doing this job for 20 years, 
and had never noticed fatigue until he came back from the 
war.

When asked whether he thought that his depression was related 
to the fatigue, he stated that he did not think so.  He 
stated that he had bouts of depression every month, and that 
he had had thoughts of suicide "maybe once," and that the 
episodes of depression would get bad enough that he would 
want to go someplace and hide.  He stated that he did not get 
treatment for his depression, but would just wear on through 
it.  He stated that it was difficult to find time to seek 
treatment because of the nature of his job.

In a June 1998 VA psychiatric evaluation by Dr. D, the 
examiner noted that the veteran kept his cap on and looked 
depressed.  The examiner noted that the veteran complained of 
depression, and that onset of this episode was one month 
prior, but that his first depression was when he came back 
from the Persian Gulf War in June 1991.  The examiner noted 
that the veteran stated that he was in the Persian Gulf from 
January 1991 to June 1991, and that he stayed near burning 
oil wells for about 3 weeks.  The veteran stated that his job 
was fire direction control, and that he fired eight-inch 
Howitzers.  The examiner noted that the veteran stated that 
he did not eat any Saudi food, but always ate food prepared 
by American people, and that he took the pills that were 
given to him, and had one hemoglobin shot.  

The examiner indicated that employment history showed that 
the veteran drove a truck for 15 years before service, and 
that he did so again after service until he quit in May 1998 
because of the irregular hours.  The examiner noted that the 
veteran spent his time at present making arrangements to buy 
a truck. 

The examiner noted that the veteran's first marriage from 
March 1990 to December 1995 ended in divorce, and that the 
veteran attributed the divorce to his being in the Gulf War.  
The examiner noted that the veteran's second marriage was in 
August 1996 and that the veteran gets along very well with 
his second wife.

The examiner noted that the veteran socialized very little 
and that crowds bothered him because of the noise and the 
action of the people, which he felt were out of control.  The 
examiner noted that the veteran slept 4 to 6 hours per night, 
and that when he went to bed he could not fall asleep because 
of thoughts about what he was doing with his life.  The 
examiner noted that the veteran did not report any 
nightmares, but that the veteran did have dreams about the 
war, and that in those dreams, the war had a different ending 
than in reality.  The examiner found no hallucinations, but 
noted that the veteran sometimes felt people were watching 
him.

The examiner stated that he went over some post-traumatic 
stress disorder symptomatology with the veteran, and he noted 
that the veteran stated that Arabs did not really bother him, 
war movies did not bother him, and that heat made him think 
about the war because it was very hot in the Persian Gulf.  
The examiner noted that the veteran knew he was not still in 
the Persian Gulf but still had the feeling that he was there.  
The examiner noted that noise of a gunshot bothered the 
veteran for about 6 months after the war, and that loud 
thunder would scare him, and make him look for cover.  The 
examiner noted that the veteran could not think of anything 
that he avoided because it reminded him of the war, but that 
the veteran noted that he felt guilty for not taking care of 
the job while they were in the Persian Gulf, and that he 
wished they would just have let them finish the war.  The 
examiner noted that the veteran had some survival feelings, 
but that he did not feel guilty, but felt sorry that they 
died.  The examiner noted that the veteran did have some 
intrusive thoughts.

The examiner noted that the veteran looked somewhat 
depressed, and "maybe a little bit aloof."  He noted that 
the veteran had his cap on and that there was nothing unusual 
about his behavior.  He noted that the veteran was a little 
angry when he first came in, but that it went away quickly, 
and his face showed no particular change.  The examiner noted 
that the veteran's speech was normal and that the veteran was 
quite cooperative, and that his mood showed that he had 
depression.  The examiner noted that the veteran stated that 
the future did not look good, and that there was too much for 
him to do to get ready to have a truck of his own.  The 
examiner noted that the veteran had no crying spells but that 
he did feel like crying.  The examiner noted that thought 
processes were normal, memory was fine, he felt "pretty 
fair," was well-oriented to person, place, and time, quite 
alert, with no hallucinations, delusions, or schizophrenic 
trends.  The examiner also noted depression and some anxiety, 
hands were damp, insight was superficial, judgment was fair, 
there was no suicidal ideation at present, and no homicidal 
ideation, but he "has some feeling about it."  The examiner 
noted that the veteran's post-traumatic stress disorder 
symptoms were not serious enough for a post-traumatic stress 
disorder diagnosis at the present time.  The examiner noted 
that he would defer diagnosis until results of the Minnesota 
Multiphasic Personality Inventory (MMPI) examination were 
available.

In a June 1998 MMPI VA examination report, Dr. S noted that 
the clinical scale configuration suggested that it was not a 
valid profile and that the veteran had made a deliberate 
attempt to distort the extent of his psychological 
difficulties.  The examiner stated that it appeared that this 
was not random or attributable to reading difficulty but was 
instead a volitional effort to exaggerate any psychological 
problems experienced by the veteran.  The examiner 
recommended that considerable effort be devoted to trying to 
substantiate any problems reported by the veteran on 
examination.

A July 1998 addendum to Dr. Doolos's June 1998 VA examination 
report noted that the MMPI was not valid, and indicated that 
the clinical interview with the veteran showed depression and 
some anxiety with a Global Assessment of Functioning of 65.  
The examiner entered a diagnosis of dysthymic disorder.

In a September 1998 statement, the veteran indicated that his 
symptoms were still ongoing and that he had missed numerous 
days of work since 1995 for appointments and operations.

In a February 2003 VA examination report, the examiner noted 
that the veteran stated that he had had symptoms since his 
return from the Persian Gulf War, and that his main problem 
was insomnia.  The examiner noted that the veteran stated 
that he had difficulty falling asleep at night, taking 3 to 4 
hours to fall asleep, and that he also would wake up after 
short periods of time and would find it difficult to go back 
to sleep.  The examiner noted that the veteran stated that he 
had worked for the past 8 years continuously and for the past 
30 years at times as a truck driver, and that in the service 
he also drove a truck.  The examiner noted that the veteran's 
other main complaint was of chronic fatigue.  The examiner 
noted that the veteran had missed 3 weeks of work in 2000 
when he was diagnosed with bronchitis, and that the veteran 
denied missing any other days from work during the 8 years 
since the Persian Gulf War.  The veteran stated that in his 
truck job he worked 6 to 7 days per week, from 2 p.m. to 3:30 
in the morning.

The examiner noted that the veteran was alert and oriented to 
person, place, and time, and that he continued to ruminate on 
symptoms, voicing concerns that "they did something to 
[him]," but the examiner noted that the veteran's complaints 
of fatigue and insomnia were inconsistent with his work 
history as provided by the veteran.  The examiner entered a 
diagnosis of "chronic complaints of fatigue and insomnia, 
but symptoms are inconsistent with this veteran's physical 
examination, along with his past work history."  The 
examiner stated that in the face of no significant physical 
findings on exam at the present time, it would appear that 
the veteran's symptoms would be more likely than not 
attributable to some element of anxiety and/or depression, 
and that some element of depression and/or other mental 
health disorder involving some paranoia would be more likely 
attributable to the veteran's complaints.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2002).

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness manifested by one or more signs or 
symptoms, including fatigue, signs or symptoms involving the 
skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2002).  In order to warrant compensation 
under this regulation, the chronic disability must have 
become manifest during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006.  See id.  In addition, by 
history, physical examination and laboratory tests cannot be 
attributed to any known clinical diagnoses.  See id.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  See id.  The 6-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  See id.  

A 10 percent rating for Chronic Fatigue Syndrome (CFS) 
requires debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms which wax and wane 
but result in periods of incapacitation of at least one but 
less than two weeks total duration per year, or symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.88b, 
D.C. 6354 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

a.  Fatigue

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for fatigue, claimed due to an undiagnosed 
illness.

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness manifested by one or more signs or 
symptoms, including fatigue.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2002).  In order to warrant 
compensation under this regulation, the chronic disability 
must have become manifest during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006.  See id.  In this 
case, the veteran had no complaints of fatigue in service.  
Further, in the April 1991 and May 1991 medical evaluations 
conducted upon demobilization from Southwest Asia, the 
veteran indicated that he did not have any fatigue.  The 
first complaints of fatigue was in a May 1995 Persian Gulf 
examination report.  Although the veteran is competent to 
state that he has had fatigue since the war, the Board 
attaches greater probative weight to the veteran's notations 
on the service medical records at the time of discharge, and 
finds that the signs or symptoms of fatigue did not become 
manifest during the veteran's active service.

The veteran asserts that he has had fatigue, however, since 
the service, and the veteran is competent to say that he 
feels fatigue.  In addition, a February 1996 VA examination 
report diagnosed fatigue.  In contrast, however, a February 
2003 VA examination report indicated that the veteran did not 
have fatigue, in light of his work history.  Even though the 
Board gives weight to the most current examination report, 
which indicates that the veteran does not have fatigue, the 
Board also gives weight to the diagnosis of the 1996 VA 
examination report and to the veteran's lay testimony, and 
concedes that the veteran has some current signs and symptoms 
of fatigue.

Even if the veteran has objective indications of an unknown 
illness manifested by signs and symptoms of fatigue, however, 
the fatigue has not manifest to a degree of 10 percent or 
more.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2002).  A 10 percent rating for CFS requires debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion), or a combination of 
other signs and symptoms which wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or symptoms controlled by 
continuous medication.  See 38 C.F.R. § 4.88b, D.C. 6354 
(2002).  In the February 2003 VA examination report, the 
examiner indicated that the veteran had missed 3 weeks of 
work in 2000 due to bronchitis, but that the veteran denied 
missing any other days from work during the 8 years since the 
Persian Gulf War.  In the May 1998 RO hearing, the veteran 
testified that he had not been prescribed any medication for 
his fatigue.  Further, the examination reports do not 
indicate any findings of cognitive impairments.  In addition, 
the veteran has related a work history as a full-time truck 
driver, and stated in the February 1996 VA examination report 
that he had no difficulty with his occupation and the 
fatigue.  Although the examiner noted in the June 1998 VA 
examination report that the veteran had stated that he had 
quit his truck-driving job the previous month due to the 
irregular hours, he did not indicate that he quit due to 
fatigue.  Furhter, in the most recent VA examination report, 
dated February 2003, the examiner noted that the veteran 
indicated that he was currently working as a truck driver 6 
to 7 days per week, from 2 p.m. to 3:30 in the morning.  The 
Board finds that the veteran's fatigue has not resulted in 
any period of incapacitation, nor does the veteran control 
his symptoms of fatigue with any medication.  Thus, the Board 
finds that the veteran does not warrant compensation for 
fatigue under this regulation because fatigue was not noted 
during the Persian Gulf War, nor did it manifest to a degree 
of 10 percent or more since the Persian Gulf War.

Nor does the veteran warrant service connection for fatigue 
on a direct basis.  In order to warrant service connection on 
a direct basis, there must be a diagnosis of a current 
disability due to an injury or disease incurred in or 
aggravated by service.  Initially, the Board notes that 
although the veteran participated in Operation Desert 
Shield/Desert Storm, he does not allege that his fatigue 
began in combat, and, therefore, 38 U.S.C.A. § 1154(b), 
pertaining to proof of service incurrence or aggravation of a 
disease or injury in the case of a veteran who engaged in 
combat with the enemy, is not for application.  

Although the veteran has asserted that he has fatigue, and 
the examiner in the February 1996 VA examination report 
diagnosed fatigue, the fatigue has not been attributed to a 
disease or injury.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, fatigue was not noted in service.  In 
April 1991 and May 1991 medical evaluations conducted upon 
demobilization from Southwest Asia, the veteran indicated 
that he did not have any fatigue.  The first complaints of 
fatigue was in a May 1995 Persian Gulf examination report.  
Although the veteran is competent to state that he has had 
fatigue since the war, the Board attaches greater probative 
weight to the veteran's notations on the service medical 
records at the time of discharge.  Thus, the Board finds that 
the preponderance of the evidence is against a finding of a 
current disability due to an injury or disease and against a 
finding that the veteran incurred fatigue in service, and 
thus service connection cannot be granted on a direct basis, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


b.  Insomnia

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for insomnia, claimed due to an undiagnosed 
illness.

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness manifested by one or more signs or 
symptoms, including sleep disturbances.  See 38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2002).  In order to 
warrant compensation under this regulation, the chronic 
disability must have become manifest during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006.  See id.  
In this case, the service medical records show that the 
veteran had no complaints of insomnia in service.  In April 
1991 and May 1991 medical evaluations conducted upon 
demobilization from Southwest Asia, the veteran indicated 
that he did not have any trouble sleeping, and in an April 
1991 report of medical history, the veteran checked a box 
indicating that he did not have frequent trouble sleeping.  
The Board attaches greater probative weight to subjective and 
objective contemporaneous service records as to the start of 
insomnia, as opposed to the veteran's remote assertions that 
insomnia began in service, and finds that the fatigue did not 
become manifest during active service.  

However, the veteran asserts that he has current signs and 
symptoms of insomnia.  The veteran is competent to say that 
he has trouble sleeping.  Further, in the February 2003 VA 
examination report, the examiner noted that the veteran 
stated that it takes him 3 to 4 hours to fall asleep, and 
that he often wakes up and finds it difficult to go back to 
sleep.  However, the examiner noted that the veteran's 
complaint of insomnia was inconsistent with his work history 
as provided by the veteran, and entered a diagnosis of 
"chronic complaints of fatigue and insomnia, but symptoms 
are inconsistent with this veteran's physical examination, 
along with his past work history."  Although the veteran is 
competent to say that he has trouble sleeping, the Board 
attaches greater probative weight to the opinion of an 
unbiased medical professional.  Consequently, the Board finds 
that the veteran does not have signs or symptoms of sleep 
disturbances and concludes that the veteran does not warrant 
compensation for sleep disturbances under this regulation 
because sleep disturbances were not noted during the Persian 
Gulf War, nor have signs or symptoms of sleep disturbances 
manifested since the Persian Gulf War.

Nor does the veteran warrant service connection for insomnia 
on a direct basis.  In order to warrant service connection on 
a direct basis, there must be a diagnosis of a current 
disability due to an injury or disease incurred in or 
aggravated by service.  Initially, the Board notes that 
although the veteran participated in Operation Desert 
Shield/Desert Storm, he does not allege that his insomnia 
began in combat, and, therefore, 38 U.S.C.A. § 1154(b), 
pertaining to proof of service incurrence or aggravation of a 
disease or injury in the case of a veteran who engaged in 
combat with the enemy, is not for application. 

Although the veteran has asserted that he has insomnia, the 
insomnia has not been attributed to a disease or injury.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Thus, the Board finds 
that the preponderance of the evidence is against a finding 
of a current disability due to an injury or disease, and thus 
service connection cannot be granted on a direct basis, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55. 


c.  Depression

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for depression, claimed due to an undiagnosed 
illness.

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness manifested by one or more signs or 
symptoms as outlined in the pertinent statute and regulation.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2002).  
Such disability, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(1)(ii).  In this case, the veteran has a known 
clinical diagnosis of dysthymic disorder, as noted in the 
July 1998 addendum to Dr. D's June 1998 VA examination 
report.  Thus the Board finds that the veteran is not 
entitled to service connection under this regulation because 
his depression is not due to an undiagnosed illness.

Nor does the veteran warrant service connection for dysthymia 
on a direct basis.  In order to warrant service connection on 
a direct basis, there must be a diagnosis of a current 
disability due to an injury or disease incurred in or 
aggravated by service.  Initially, the Board notes that 
although the veteran participated in Operation Desert 
Shield/Desert Storm, he does not allege that his depression 
began in combat, and, therefore, 38 U.S.C.A. § 1154(b), 
pertaining to proof of service incurrence or aggravation of a 
disease or injury in the case of a veteran who engaged in 
combat with the enemy, is not for application. 

Although the veteran has a current disability, dysthymia, 
this disability has not been attributed to service, nor was 
depression noted in service.  In the April 1991 report of 
medical history upon discharge, the veteran checked that he 
did not have any depression.  The first objective evidence of 
the veteran's complaint of depression was in a May 1995 
Persian Gulf examination report.  In the June 1998 VA 
psychiatric evaluation, the examiner noted that the veteran 
stated that his first depression was when he came back from 
the Persian Gulf War in June 1991.  The veteran is competent 
to say that he first felt depressed in June 1991.  However, 
the Board attaches greater probative weight to the veteran's 
indication at the time of discharge when he noted on the 
medical history report that he did not have depression while 
in the service.  The Board finds that the preponderance of 
the evidence is against a finding that the veteran incurred 
depression in service, and therefore service connection 
cannot be granted on a direct basis, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for an undiagnosed illness manifested by 
signs or symptoms involving fatigue, insomnia, and depression 
is denied.  Service connection for dysthymia is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

